Exhibit 10.4

AGREEMENT BY AND BETWEEN

HSBC BANK USA, N.A.

McLEAN, VIRGINIA

AND

THE OFFICE OF THE COMPTROLLER OF THE CURRENCY

HSBC Bank USA, N.A., McLean, Virginia (“Bank”) is a national bank subject to the
limitations on controlling or holding an interest in financial subsidiaries set
forth in 12 U.S.C. § 24a and 12 C.F.R. § 5.39.

The Comptroller of the Currency of the United States (“Comptroller”), through
his National Bank Examiners, has examined the Bank and determined that the Bank
is not in compliance with the requirements set forth in 12 U.S.C. § 24a(a)(2)(C)
and 12 C.F.R. § 5.39(g)(1). Accordingly, the Bank is required to execute an
agreement with the Comptroller.

In consideration of the above, it is agreed, between the Bank, by and through
its duly elected and acting Board of Directors (“Board”), and the Comptroller,
through his authorized representative, that the Bank shall operate at all times
in compliance with the articles of this Agreement.

ARTICLE I

JURISDICTION

(1) This Agreement is entered into pursuant to 12 U.S.C. § 24a(e)(2) and (3) and
12 C.F.R. §§ 5.39(j)(1)(ii) and (iii).

(2) This Agreement shall not be deemed to be a “formal written agreement” for
the purposes of 12 C.F.R. Part 5 and Part 24.

 

1



--------------------------------------------------------------------------------

ARTICLE II

ACTION PLAN

(1) The Board shall direct management to undertake and complete all steps
necessary to correct the circumstances and conditions, as noted in the Bank’s
most recent Report of Examination, resulting in the Bank’s noncompliance with
the conditions and requirements set forth in 12 U.S.C. § 24a and 12 C.F.R. §
5.39 for a national bank that maintains a financial subsidiary.

(2) Within ninety (90) days of the effective date of this Agreement, the Board
shall develop and adopt a written plan that:

 

  (a) explains the specific actions that Bank management will take to correct
the circumstances and conditions, as noted in the Bank’s most recent
examination, resulting in the Bank’s noncompliance with the conditions and
requirements for a national bank that maintains a financial subsidiary;

 

  (b) specifies how the Board will ensure Bank management’s implementation of
the plan; and

 

  (c) sets forth a timetable for the implementation of each action specified in
the plan.

(3) Upon adoption of the plan, the Board shall submit the plan to the Deputy
Comptroller and Examiner-in-Charge for a prior written determination of no
supervisory objection. Upon receiving a written determination of no supervisory
objection from the Deputy Comptroller, the Bank shall immediately implement and
adhere to the plan.

(4) The plan shall be implemented pursuant to the time frames set forth within
the plan unless events dictate modifications to the plan. Where the Board
considers modifications

 

2



--------------------------------------------------------------------------------

appropriate, those modifications shall be submitted to the Deputy Comptroller
and Examiner-in-Charge for prior written determination of no supervisory
objection. Upon receiving a written determination of no supervisory objection
from the Deputy Comptroller, the Bank shall implement and adhere to the revised
plan.

ARTICLE III

LIMITATIONS ON ADDITIONAL ACTIVITIES

INVOLVING FINANCIAL SUBSIDIARIES

(1) The Board shall ensure that the Bank complies with all the requirements and
safeguards set forth in 12 U.S.C. § 24a and 12 C.F.R. § 5.39 for a national bank
that has established or maintains a financial subsidiary.

(2) The Bank shall not, directly or indirectly, acquire control of, nor hold an
interest in, any new financial subsidiary, nor commence a new activity in its
existing financial subsidiary, unless:

 

  (a) the Comptroller has made a written determination that the Bank has
corrected the circumstances and conditions detailed in the Bank’s most recent
Report of Examination that led to the Bank’s noncompliance with the conditions
and requirements for a national bank to control, or hold an interest in, a
financial subsidiary;

 

  (b) the Deputy Comptroller has made a written determination of no supervisory
objection to the proposed activity in the Bank’s existing financial subsidiary
or acquisition of control of, or interest in, a new financial subsidiary; and

 

3



--------------------------------------------------------------------------------

  (c) the Bank has obtained the Comptroller’s written approval for the proposed
activity or acquisition of control through the procedures set forth in 12 C.F.R.
§ 5.39(i).

ARTICLE IV

REQUIRED DIVESTITURE OF FINANCIAL SUBSIDIARY

(1) If, after one hundred eighty (180) days following the Bank’s receipt of the
Comptroller’s notice following the Bank’s most recent examination, the
Comptroller determines, in his sole discretion, that the circumstances and
conditions, as detailed in the Bank’s most recent Report of Examination, that
led to the Bank’s noncompliance with the conditions and requirements for a
national bank to control, or hold an interest in, a financial subsidiary have
not been corrected, and the Bank has not made significant progress towards the
correction of those circumstances and conditions, the Bank agrees, if it is
directed to do so by the Comptroller, to:

 

  (a) divest control of its financial subsidiary pursuant to 12 U.S.C. §
24a(e)(4) and 12 C.F.R. § 5.39(j)(1)(iv); and

 

  (b) comply with any additional limitations or conditions on the conduct of the
Bank, its affiliates, and its financial subsidiary pursuant to 12 U.S.C. §
24a(e)(3) and 12 C.F.R. § 5.39(j)(1)(iii)

ARTICLE V

CONCLUDING PROVISIONS

(1) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Agreement shall in any way inhibit, estop, bar, or
otherwise prevent the Comptroller from so doing.

 

4



--------------------------------------------------------------------------------

(2) Any time limitations imposed by this Agreement shall begin to run from the
effective date of this Agreement. Such time requirements may be extended in
writing by the Comptroller or his duly authorized representative for good cause
upon written application by the Board.

(3) The provisions of this Agreement shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

(4) The phrase “effective date” shall mean the date that this Agreement is
executed by the Comptroller or by his duly authorized representative.

(5) This Agreement does not form, and may not be construed to form, a contract
binding on the Comptroller or the United States. Notwithstanding the absence of
mutuality of obligation, or of consideration, or of a contract, the Comptroller
may enforce any of the commitments or obligations herein undertaken by the Bank
under its supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter
of contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract. The Bank also expressly
acknowledges that no officer or employee of the Office of the Comptroller of the
Currency has the statutory or other authority to bind the United States, the
U.S. Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities. The terms of this Agreement, including this paragraph, are not
subject to amendment or modification by any extraneous expression, prior
agreements or arrangements, or negotiations between the parties, whether oral or
written.

 

5



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set her hand on behalf of the Comptroller.

 

/s/ Sally G. Belshaw     12/11/12   Sally G. Belshaw     Date   Deputy
Comptroller       Large Bank Supervision      

 

6



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the bank, have hereunto set their hands on behalf of the Bank.

 

/s/ Jeffrey A. Bader         Jeffrey A. Bader     Date   /s/ William R. P.
Dalton         William R. P. Dalton     Date   /s/ Anthea Disney         Anthea
Disney     Date   /s/ Irene M. Dorner         Irene M. Dorner     Date   /s/
Robert K. Herdman         Robert K. Herdman     Date   /s/ Louis Hernandez, Jr.
        Louis Hernandez, Jr.     Date   /s/ Richard A. Jalkut     12/4/11  
Richard A. Jalkut     Date   /s/ Nancy G. Mistretta         Nancy G. Mistretta  
  Date  